Citation Nr: 9927175	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had verified active service from February 1946 to 
February 1947 as a New Philippine Scout.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for the cause of the veteran's death and denied entitlement 
to accrued benefits.



FINDINGS OF FACT

1.  The veteran died in June 1997 as a result of 
cardiopulmonary arrest secondary to "uncal" herniation, 
secondary to cerebrovascular accident hemorrhage probably 
secondary to "pontine bleed," with community acquired 
pneumonia noted as a significant condition contributing to 
death.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  There is no credible evidence linking the veteran's death 
to his verified military service.




CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated in 1946 reflect diagnoses of 
severe furunculosis of the right buttock, primary atypical 
pneumonia in the left lobes, tinea flava, tinea cruris, acute 
conjunctivitis, and pediculosis.  A physical examination 
dated in February 1946 reflects the veteran's systems were 
clinically evaluated as normal with the exception of 
"hyprotrophy" of the tonsils.  The veteran's cardiovascular 
system was evaluated as okay with "P2 loud & snapping" 
noted.  Upon separation examination dated in February 1947, 
the veteran's systems were clinically evaluated as normal 
with the exception of taenia corporis as to the skin.  

An August 1964 statement from the General Headquarters of the 
Armed Forces of the Philippines refects that the veteran 
served from 1950 to 1955.  The statement "USAFFE, guirella 
March 2m 1942" has been added to the statement in a 
different form of type. 

The record reflects numerous affidavits from service comrades 
received by the RO in 1972 and 1973 which state that the 
veteran served as a guerilla from 1942 to 1945 and was struck 
by shrapnel in the right forearm and the right leg in 1943.

A December 1972 record from the United States Department of 
the Army reflects the veteran had no service as a member of 
the Philippine Commonwealth Army including the recognized 
guerillas in the service of the United States Armed Forces.

Statements from a private physician dated in 1973 and 1977 
reflect the veteran suffered from a fistula in ano, healed 
shrapnel wounds of the right forearm and right leg, poor 
vision, chest pain, constant headaches, furunculosis, and 
pneumonia, which were attributable to and injury or disease 
contracted during military service.  The physician stated he 
was a medical officer in the military unit to which the 
veteran was attached.  A November 1973 statement also 
reflects the veteran was suffering from pain and tenderness 
of the sight of his wound upon motion, weakness, range of 
motion difficulties in the right forearm and right leg, 
numbness, and failing health.  

An August 1974 medical certificate reflects diagnoses of 
sinus bradycardia and an abscess in the fourth left finger. 

Medical certificates dated from November 1975 to December 
1975 reflect diagnoses of minimal pulmonary tuberculosis, 
parasitism, gastritis, and tension headache.

An October 1977 statement from the Department of Health, 
Republic of the Philippines, reflects the veteran's medical 
records for the year 1947 were either lost or destroyed.  

A December 1977 joint affidavit from service comrades appears 
to reflect the veteran suffered from pulmonary tuberculosis 
at the time of his discharge in February 1947.  Portions of 
the affidavit are illegible.

A July 1978 medical certificate reflects the veteran was 
treated for minimal pulmonary tuberculosis, chronic 
bronchovascular congestion, and cardiomegaly.

A July 1978 private radiology report reflects impressions of 
minimal pulmonary tuberculosis of the apices, chronic 
bronchovascular congestion, and cardiomegaly.

An August 1978 statement from a private physician appears to 
reflect the veteran had been receiving treatment for minimal 
pulmonary tuberculosis since August 1972.

A November 1978 medical record reflects the veteran was 
suffering from pulmonary fibrosis.

A joint affidavit from service comrades dated in September 
1979 reflects that the veteran had suffered from boils on his 
back and body from 1946 to the present and that he suffered 
from minimal pulmonary tuberculosis from 1946 to the present.  

A February 1980 medical record reflects the veteran was 
diagnosed with scabies.

A statement from a private physician dated in March 1980 
reflects the veteran was treated for tinea cruris in February 
1980.  

A medical certificate dated in March 1980 reflects the 
veteran was treated for tinea cruris and intestinal 
parasitism.  

A November 1980 medical certificate reflects the veteran was 
treated for a urinary tract infection.  

At his November 1980 RO hearing, the veteran testified that 
he was treated in October 1946 for pneumonia and 
furunculosis.  (Transcript, page 2).  The veteran also 
testified that he believed his furunculosis led to a fistula 
in ano for which he was operated on in 1975.  (Transcript, 
page 3).  

In a May 1981 decision, the Board determined that entitlement 
to service connection for residuals of a shell fragment wound 
of the right forearm and right leg, furunculosis, residuals 
of pneumonia, a fistula in ano, scabies, and pulmonary 
tuberculosis had not been established.  

A medical admission and discharge record dated June 2, 1945 
was received by the RO in September 1989.  The record 
reflects the veteran was admitted for a gunshot wound in the 
right upper arms and "rhuma 2 legs" from May 29 to June 21.  
It also reflects the veteran was a "PA Geurilla."  

A medical certificate dated in November 1986 reflects a 
diagnosis of osteoarthritis in the right upper extremity.  It 
also reflects a notation that the cause of the injury was a 
gunshot wound.  

Typewritten records from the Philippine government dated in 
May 1980 were received by the RO in September 1989.  The 
record reflects by handwritten checkmark that the veteran's 
name was carried in the Approved Revised Reconstruction 
Guerilla Roster of 1948.  The record does not indicate the 
veteran was a prisoner-of-war (POW).  A second copy of the 
same record was received by the RO in December 1989.  This 
record reflects by handwritten checkmark that the veteran was 
a POW.  A third copy of the same record was received by the 
RO in October 1995 reflects the veteran was neither a POW or 
carried on the guerilla roster.

An October 1989 joint affidavit reflects that the veteran was 
a POW of the Japanese government during World War II in 1942 
and was wounded with shrapnel or bullets in his right hip and 
right upper arm.  The affidavit reflects the veteran was 
inducted into the 71st Infantry Regiment Guerilla in 1942.  
It further reflects the veteran went to the hospital often 
because of pain in his right hip and upper right arm due to 
bullets or shrapnel which was embedded and not removed.  

Service records received by the RO in December 1989 reflect 
the veteran served as a civilian guerilla from September 1942 
to January 1946.

A March 1992 statement from a private physician reflects that 
the veteran had been under his care since October 1989 for 
arthritis and hypertension.

In a July 1994 decision, the Board denied entitlement to 
service connection for osteoarthritis and neuritis.

A medical admission and discharge record dated June 2, 1945 
was received by the RO in March 1995.  The record reflects 
the veteran was admitted for a gunshot wound and 
osteoarthritis, right upper extremity.

A May 1995 record from the Service Department reflects the 
veteran had no service as a member of the Philippine 
Commonwealth Army including the recognized guerillas in the 
service of the United States Armed Forces.

A radiology report dated in March 1996 reflects an 
interpretation of multiple metallic foreign bodies in the 
right thigh.  

A private medical certificate dated in January 1997 reflects 
diagnoses of stiff neck, bronchitis, gouty arthritis, 
gastritis, hypertension, epigastric pain, chest pain, painful 
hips, rule out peripheral neuritis, neuralgia, pain on right 
lower extremity, leg cramps, and infected wound.

Private hospital records dated in June 1997 reflect the 
veteran was admitted to the hospital after a sudden loss of 
consciousness followed by slurred speech.  An admitting 
diagnosis of a cerebrovascular accident was noted.  Left-
sided weakness was also noted.  

The veteran died in June 1997.  The cause of death was noted 
on the death certificate as cardiopulmonary arrest secondary 
to "uncal" herniation, secondary to cerebrovascular 
accident hemorrhage probably secondary to "pontine bleed."  
Community acquired pneumonia was also noted as a significant 
condition contributing to death.

The veteran did not have any service connected disabilities 
at the time of his death.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 3.312.

For a former POW of not less than 30 days, service connection 
can be established by presumption for diseases listed at 38 
C.F.R. § 3.309(c) that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 
38 C.F.R. § 3.309(c). Such diseases include post-traumatic 
osteoarthritis, irritable bowel syndrome, psychosis, 
peripheral neuropathy except where directly related to 
infectious causes, beriberi and beriberi heart disease.  
Beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity.  Id.
 
The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist an appellant in the 
completion of her application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The appellant alleges that the veteran submitted papers 
during his lifetime showing that service-connection was 
warranted for injuries and conditions incurred as a result of 
his military service.  The appellant contends that these 
injuries resulted in the veteran's death.  The appellant also 
alleges, as did the veteran during his lifetime, that 
sufficient evidence of the veteran's POW status has been 
presented.

Following a comprehensive review of the record, the Board 
concludes that service connection for the cause of the 
veteran's death is not warranted.  The claims folder is 
devoid of competent medical evidence to suggest a nexus 
between the veteran's cause of death and any incident of 
service.  Unfortunately, the contentions of the appellant are 
not supported by any medical opinions of record.  As stated 
by the Court, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Thus, the lay medical assertions of the appellant to the 
effect that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause the death of the veteran have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board recognizes that the appellant, and the veteran 
during his lifetime, contends that the veteran was a POW.  
Numerous pieces of evidence have been submitted reflecting 
that the veteran served as a guerilla and was a POW in 1945.  
However, the Service Department has certified that the 
veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The only 
verified service is with the New Philippine Scouts from 
February 1946 to February 1947.  The veteran's status as a 
POW has not been verified.  Furthermore, cardiopulmonary 
arrest secondary to "uncal" herniation, secondary to 
cerebrovascular accident hemorrhage probably secondary to 
"pontine bleed, are not diseases for which service 
connection can be granted on a presumptive basis due to 
status as a former POW.  See 38 C.F.R. § 3.309(c).  

Thus, in the absence of competent medical evidence of a nexus 
between the cause of the veteran's death and an incident of 
service, the appellant's claim is not well grounded and must 
be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

